May 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     BERNARDO TORRES, JR., Appellant

NO. 14-14-00006-CR                    V.
                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This cause was heard on the record of the court below. Having considered
the record, this Court holds that there was no error in the judgment. The Court
orders the judgment AFFIRMED.

      We further order this decision certified below for observance.